In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Spinner, J.), dated September 11, 2003, as, upon an order of the same court dated May 28, 2003, finding that he willfully violated an order of support of the same court (Plosky, H.E.), dated July 18, 2002, committed him to the Suffolk County jail for a period of 120 days.
Ordered that the notice of appeal from the order dated May 28, 2003, is deemed a premature notice of appeal from the order dated September 11, 2003 (see CPLR 5520 [c]); and it is further,
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The father was committed to jail for a period of 120 days for his willful violation of an order of support. As the father has since been released from incarceration upon payment of the purge amount, and he does not challenge the finding of a willful violation, the appeal must be dismissed as academic (see Matter of Donahue v Buisch, 258 AD2d 826 [1999]; Fiedler v Fiedler, 230 AD2d 822 [1996]; Federal Deposit Ins. Corp. v Wolkoff, 209 AD2d 469 [1994]). Krausman, J.P., Luciano, Adams and Cozier, JJ., concur.